           Case 1:19-cv-00802-DAD-SAB Document 31 Filed 03/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES SNELL,                                      Case No. 1:19-cv-00802-NONE-SAB

12                  Plaintiff,                         ORDER DIRECTING CLERK OF COURT
                                                       TO RANDOMLY ASSIGN THIS MATTER
13          v.                                         TO A DISTRICT JUDGE FOR THE
                                                       PURPOSES OF CLOSING THE CASE AND
14   G4S SECURE SOLUTIONS (USA) INC.,                  TO ADJUST THE DOCKET TO REFLECT
                                                       VOLUNTARY DISMISSAL PURSUANT TO
15                  Defendant.                         RULE 41(a) OF THE FEDERAL RULES OF
                                                       CIVIL PROCEDURE
16
                                                       (ECF No. 30)
17

18         James Snell, an individual on behalf of himself and others similarly situated, filed this

19 action on June 6, 2019. (ECF No. 1.) The matter was stayed for the parties to participate in
20 medication. (ECF No. 26.) On December 3, 2020, that parties filed a joint status report stating

21 that they had reached a settlement in the action and would be filing a motion for preliminary

22 approval within sixty to ninety days. (ECF No. 28.) On December 4, 2020, an order was filed

23 requiring the parties to file a motion for preliminary approval of the class action settlement

24 within ninety days. (ECF No. 29.)

25         On March 3, 2021, the parties filed a stipulation to dismiss this action without prejudice

26 under Rule 41(a). (ECF No. 30.) Rule 41 provides that the parties may voluntarily dismiss an
27 action by a stipulation of dismissal signed by all who have appeared, but this is subject to Rule

28 23(e). Fed. R. Civ. P 41(a)(1)(ii). Pursuant to Rule 23(e) the claims, issues or defenses of a

                                                   1
            Case 1:19-cv-00802-DAD-SAB Document 31 Filed 03/04/21 Page 2 of 3


 1 class that has been certified or is proposed to be certified for the purposes of settlement can only

 2 be settled, voluntarily dismissed, or compromised with the court’s approval. Fed. R. Civ. P.

 3 23(e).

 4          On December 1, 2003, Rule 23(e) was amended to allow the “parties to a proposed class

 5 action to stipulate to dismissal of the action without any judicial approval where the class has not

 6 yet been certified.” Sample v. Qwest Commc’ns Co. LLC, No. CV 10-08106-PCT-NVW, 2012

 7 WL 1880611, at *3 (D. Ariz. May 22, 2012); see also Appeals by named plaintiffs and

 8 defendants, 4 Newberg on Class Actions § 14:11 (5th ed.) (“Rule 23 requires judicial approval of

 9 the settlement of certified cases only.”). “The Advisory Committee Notes to the 2003 rules

10 amendments confirm that Rule 23(e) does not apply to settlements or dismissals that occur

11 before class certification.” Sample, 2012 WL 1880661, at *3 (quoting Fed. R. Civ. P. 23(e)

12 advisory committee’s note (“The new rule requires approval only if the claims, issues, or

13 defenses of a certified class are resolved by a settlement, voluntary dismissal, or compromise.”).)

14 “The drafters of the amendments intended to ‘limit the reach of judicial approval’ of voluntary

15 dismissals of class action.” Sample, 2012 WL 1880661, at *3 (quoting Alexandra N. Rothman,

16 Bringing an End to the Trend: Cutting Judicial “Approval” and “Rejection” Out of NonClass

17 Mass Settlement, 80 Fordham L.Rev. 319, 330 (citing Fed. R. Civ. P. 23, Summary of Proposed

18 Amendments (Nov. 18, 2002) (explaining that approval “is not required if class allegations are

19 withdrawn as part of a disposition reached before a class is certified, because in that case,
20 putative class members are not bound by the settlement”)). While the voluntary dismissal has

21 been considered problematic, the revised rule does allow the parties to voluntarily dismiss the

22 action without court approval where the class has not been certified.           Sample, 2012 WL

23 1880661, at *3; see also Voluntary dismissal, 2 McLaughlin on Class Actions § 6:1 (17th ed.)

24 (“where no class has been certified, voluntary dismissal or settlement of a putative class action in

25 federal court is governed not by Rule 23, but by Rule 41 of the Federal Rules of Civil

26 Procedure”.)
27          Here, no class has been certified and the matter is being dismissed as to all parties

28 without prejudice. Accordingly, the Court finds that dismiss does not require a court order under

                                                     2
            Case 1:19-cv-00802-DAD-SAB Document 31 Filed 03/04/21 Page 3 of 3


 1 Rule 23(e).

 2          In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

 3 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

 4 dismissed without prejudice.

 5          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

 6 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

 7 dismissal of this action pursuant to Rule 41(a).

 8
     IT IS SO ORDERED.
 9

10 Dated:     March 4, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
